 



Exhibit 10.1
NEUROCRINE BIOSCIENCES, INC.

STOCK OPTION CANCELLATION AGREEMENT
     This Stock Option Cancellation Agreement (this “Agreement”) is made and
entered into as of October ___, 2007, by and between Neurocrine Biosciences,
Inc., a Delaware corporation (the “Company”), and [___] (“Optionholder”).
Recitals
     Whereas, the Company previously granted to Optionholder the following stock
options to purchase shares (the “Shares”) of the Company’s Common Stock (each an
“Option” and together, the “Options”) pursuant to the Company’s 2003 Incentive
Stock Plan:

                      Date of Grant     Number of Shares     Exercise Price    
 
               
 
               
 
               
 
               
 
               

     Whereas, as of the date of this Agreement, each entire Option remains
unexercised.
     Whereas, the Company’s Board of Directors has determined that it is in the
best interests of the Company and its stockholders to cancel the Options in
exchange for paying $100 in the aggregate to Optionholder (the “Consideration”).
     Whereas, other than the Consideration, the Optionholder has not received,
and will not receive any additional consideration in exchange for the
cancellation of the Options.
     Whereas, Optionholder has decided to voluntarily consent to this Agreement
and the cancellation of the Options subject to the terms described herein.
Agreement
     In consideration of the mutual promises and covenants herein, the parties
hereto, each intending to be legally bound, agree as follows:
     1. Cancellation of Options. The Options are hereby canceled in exchange for
the Company’s payment to Optionholder of the sum of $100 in the aggregate, less
applicable deductions and tax withholdings, the receipt of which payment is
hereby acknowledged. Optionholder hereby irrevocably relinquishes any right or
interest that Optionholder may have had, may have or may acquire in the future
with respect to the Options and to the Shares.

 



--------------------------------------------------------------------------------



 



     2. Further Assurances. Optionholder agrees to execute and/or cause to be
delivered to the Company such instruments and other documents, and shall take
such other actions, as the Company may reasonably request for the purpose of
carrying out or evidencing the cancellation of the Options.
     3. Legal Advice. Optionholder acknowledges and represents that Optionholder
has had the opportunity to consult with a legal advisor in connection with this
Agreement and that Optionholder is not relying upon the Company for any legal
advice.
     4. Governing Law. This Agreement shall be governed in all respects by the
laws of the State of California, without regard to that State’s conflicts of
laws principles.
     5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
     In Witness Whereof, this Stock Option Cancellation Agreement has been
executed by the parties hereto as of the date first above written.

            Neurocrine Biosciences, Inc.
      By:                 Name:               Title:      

            Optionholder:
            [Name]
                 

 